Citation Nr: 0533665	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  03-27 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether an appeal from a January 2001 rating decision which 
was withdrawn may be reinstated.  


REPRESENTATION

Appellant represented by:	Arizona Department of 
Veterans' Services 


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from September 1990 and April 
1991 and had 10 months of recognized prior active service.  

This matter initially comes before the Board of Veterans' 
Appeals (Board) from an October 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which acknowledged the veteran's written 
statement dated October 15, 2002, and received on October 17, 
2002, withdrawing an appeal from a January 2001 rating which 
granted a 10 percent rating for postoperative residuals of 
cubital tunnel syndrome of the right elbow and confirmed and 
continued 10 percent ratings for cubital tunnel syndrome of 
the left elbow, carpal tunnel syndrome of the left wrist, and 
carpal tunnel syndrome of the right wrist.  These are the 
veteran's only service-connected disorders. 

The case was remanded by the Board in June 2004 for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  At that time the issues were inadvertently 
characterized as whether new and material evidence had been 
received to reopen the claims for increased ratings.  
However, claims for increased ratings are new claims and, so, 
are not subject to the provisions of 38 U.S.C.A. §§ 7104(b) 
and 5108 (West 2002) prohibiting reopening of previously 
disallowed claims except upon submission of new and material 
evidence.  Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  

The case has now been returned to the Board.  



FINDINGS OF FACT

1.  The veteran was notified by letter of February 20, 2001, 
of the January 2001 rating decision and her notice of 
disagreement thereto was received on April 27, 2001.  After 
an SOC was issued on April 2, 2002, her VA Form 9, Appeal to 
the Board, was received on June 5, 2002.  

2.  In October 2002 the appellant withdrew her appeal and 
this was acknowledged in an RO letter of October 2002.  


CONCLUSION OF LAW

The veteran's appeal may not be reinstated.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.303, 20.305 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).   

VA is not required to provide assistance if there is no 
reasonable possibility that it would aid in substantiating 
the claim.  Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) ("Pelegrini II"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Here, 
the veteran was informed of the VCAA as to the initial rating 
decision which was appealed and which addressed the ratings 
assigned for her service-connected disorder, in July 2001.  

However, in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
it was held that, even if there was an error in the timing of 
the VCAA notice, i.e., it did not precede the initial RO 
adjudication, it could be cured by affording the claimant a 
meaningful opportunity to participate in VA's claim 
processing such that the essential fairness of the 
adjudication was unaffected.  

Here, the veteran was informed of what was required to 
substantiate her claim for reinstatement of the appeal in the 
law and regulations cited in the June 2003 Statement of the 
Case (SOC).  

The veteran also underwent an official rating examination in 
May 2000.  38 U.S.C.A. § 5103A(d).  VA outpatient treatment 
(VAOPT) records are on file.  Further, although offered, the 
veteran declined her opportunity for a hearing to provide 
oral testimony in support of her claim.  A complete copy of 
her claim file was sent to her in April 2003.  

Private clinical records of Dr. Nutt, Dr. Nayer, and those 
received in October 2004, following the Board remand of the 
case, are now on file.  The more recent statements and 
correspondence from the veteran and her representative do not 
make reference to or otherwise mention any additional 
treatment from other sources (e.g., private or non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Analysis

Only an appellant, or an appellant's authorized 
representative, may withdraw an appeal.  An appeal may be 
withdrawn as to any or all issues involved in the appeal.  
38 C.F.R. § 20.204(a).  

Except for appeals withdrawn on the record at a hearing, 
appeal withdrawals must be in writing.  38 C.F.R. 
§ 20.204(b)(1).  

Appeal withdrawals should be filed with the agency of 
original jurisdiction until the appellant or representative 
filing the withdrawal receives notice that the appeal has 
been transferred to the Board.  Thereafter, file the 
withdrawal with the Board.  38 C.F.R. § 20.204(b)(2).  

Until the appeal is transferred to the Board, an appeal 
withdrawal is effective when received by the agency of 
original jurisdiction.  Thereafter, it is not effective until 
received by the Board.  A withdrawal received by the Board 
after the Board issues a final decision under Rule 1100(a) 
(§ 20.1100(a) of this part) will not be effective.  38 C.F.R. 
§ 20.204(b)(3).  

Withdrawal of an appeal will be deemed a withdrawal of the 
Notice of Disagreement (NOD) and, if filed, the Substantive 
Appeal, as to all issues to which the withdrawal applies.  
Withdrawal does not preclude filing a new NOD and, after a 
Statement of the Case (SOC) is issued, a new Substantive 
Appeal, as to any issue withdrawn, provided such filings 
would be timely under these rules if the appeal withdrawn had 
never been filed.  38 C.F.R. § 20.204(c).

Here, in April 2000 the veteran filed a claim for an increase 
in the ratings assigned for her service-connected 
disabilities of the elbows and wrists and after an official 
rating examination was conducted in May 2000, of a rating 
decision of January 17, 2001, granted a 10 percent rating for 
postoperative residuals of cubital tunnel syndrome of the 
right elbow and confirmed and continued 10 percent ratings 
for cubital tunnel syndrome of the left elbow, carpal tunnel 
syndrome of the left wrist, and carpal tunnel syndrome of the 
right wrist.  These are the veteran's only service-connected 
disorders.  

The veteran was notified by letter of February 20, 2001, of 
the January 2001 rating decision and her NOD thereto was 
received on April 27, 2001.  She was informed of the VCAA by 
an RO letter of July 2001.  After an SOC was issued on April 
2, 2002, her VA Form 9, Appeal to the Board, was received on 
June 5, 2002.  

An NOD must be in writing within one year 'from the date of 
mailing of notice of the result of initial review or 
determination.  38 U.S.C. § 7105(b)(1); 38 C.F.R. 
§ 20.302(a).  In this case the NOD was filed within one year 
of the notice of the rating decision which was appealed.  

A Substantive Appeal must be filed within 60 days of the 
mailing of the SOC or within the remainder of the one (1) 
year period of the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.303(b).  

Here, the SOC was issued more than one year after the veteran 
was initially notified of the rating decision which is 
appealed and, so, she had 60 days after the issuance of the 
April 2, 2002, SOC within which to file her VA Form 9.  
However, it was received more than 60 days after the issuance 
of the SOC, i.e., on the 64th day after the SOC was issued.  
In light of a recent ruling by The United States Court of 
Appeals for Veterans Claims in Marsh v. Nicholson, No. 02-
2384, slip op. (U.S. Vet. App. Nov. 17, 2005) it would appear 
that the stamped date of receipt on the VA Form 9 of June 5, 
2002, would indicate that the envelope mailing that VA Form 9 
was mailed five (5) days prior to actual VA receipt, 
excluding Saturdays, Sundays, and legal holidays, under 
38 C.F.R. § 20.305 (a), (b).  June 1, 2002, was a Saturday.  

However, thereafter, in October 2002, and prior to the case 
being transferred to the Board, the veteran's service 
representative letter was received stating "Vet withdraws 
appeal."  Attached to that letter was a typed statement from 
the veteran dated October 15, 2002, stating, in pertinent 
part, "I am submitting a request to withdraw my Appeal."  

In response, the RO sent the veteran and her representative a 
letter later in October 2002, stating that all appeal actions 
had been dropped at her request and no further action would 
be taken.  

Then, received in February 2003 was VA Form 21-4138, 
Statement in Support of Claim from the veteran which she 
wished to be accepted as an NOD to the "decision" expressed 
in the October 2002 RO letter and also stating that she 
wanted "to continue my appeal.  Upon further consideration I 
believe that my request to terminate my appeal may have been 
based on misinformation."  

The RO accepted the February 2003 VA Form 21-4138 as an NOD 
and, so, issued an SOC in June 2003, following which the 
veteran's service representative then filed VA Form 9 in July 
2003.  The service representative stated therein that the 
veteran had apparently been told by a service representative 
that she had no basis for an appeal and that her conditions 
did not warrant increased ratings and she was not 
sufficiently disabled to be eligible for a total disability 
rating based on individual unemployability due to service-
connected disabilities.  Based on this, she had submitted a 
request to withdraw her appeal.  Subsequently, she discussed 
the matter with other representative and based on apparent 
facts and additional evidence it was suggested to her that 
she might find it advantageous to continue her appeal.  So, 
she requests reinstatement of her appeal.  

The service representative argued that because the VA 
entitlement program was reputed to be non-adversarial in 
nature, the veteran should not be expected to be familiar 
with applicable law and regulations and it would therefore be 
equitable to allow her appeal to be "re-opened" 
notwithstanding that the remaining portion of the appeal 
period had expired. 

Although appellants may not be familiar with all governing 
law and regulations, the VA service representatives generally 
are familiar therewith.  It is not incumbent upon VA to 
continually second guess the rationale behind the many 
decisions an appellant and the appellant's service 
representative may make during the course of adjudication and 
appeal processes.  More to the point, the Board, and VA, are 
bound by governing law and regulations. 

Here, once the veteran withdrew her appeal, she was required 
to begin the appellate process de novo, i.e., filing a timely 
NOD and, after an SOC, a timely Substantive Appeal.  In this 
case, she did not ask for a timely extension within which to 
file an NOD (after the appeal was withdrawn) and, so, by the 
time that she had withdrawn her appeal in October 2002 the 
time within which she could have recommenced the appellate 
process had expired.  

Accordingly, reinstatement of the veteran's appeal is not 
warranted.  



ORDER

The appeal from a January 2001 rating decision was withdrawn 
and may not be reinstated.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


